Citation Nr: 1621389	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-46 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for post-surgical sensory loss and residual nerve damage for the right thigh, status post arteriovenous malformation for the lumbar spine at L2-3, to include as secondary to a service-connected disability.

2.  Whether new and material evidence was received to reopen a service connection claim for degenerative disc disease of the cervical spine, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to a service-connected disability.

4.  Whether new and material evidence was received to reopen a service connection claim for headaches/cephalgia, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for headaches/cephalgia, to include as secondary to a service-connected disability.

6.  Whether new and material evidence was received to reopen a service connection claim for a left shoulder disorder, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected disability.

8.  Whether new and material evidence was received to reopen a service connection claim for a right shoulder disorder, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected disability.

10.  Whether new and material evidence was received to reopen a service connection claim for right carpal tunnel syndrome, to include as secondary to a service-connected disability.

11.  Entitlement to service connection for right carpal tunnel syndrome, to include as secondary to a service-connected disability.

12.  Whether new and material evidence was received to reopen a service connection claim for right wrist, navicular, degenerative joint disease, to include as secondary to a service-connected disability.

13.  Entitlement to service connection for right wrist, navicular, degenerative joint disease, to include as secondary to a service-connected disability.

14.  Whether new and material evidence was received to reopen a service connection claim for post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx, to include as a result of treatment under the provisions of 38 U.S.C.A. § 1151 and/or secondary to a service-connected disability.

15.  Entitlement to service connection for post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx, to include as a result of treatment under the provisions of 38 U.S.C.A. § 1151 and/or secondary to a service-connected disability.

16.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

17.  Entitlement to an initial compensable and separate rating for ischemic changes of the brain. 

18.  Entitlement to an effective date earlier than May 29, 2007, for the award of service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to April 1970.  He served in the Republic of Vietnam from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2008, July 2011, and October 2012 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2008 rating decision, in pertinent part, denied reopening the previously denied service connection claims on appeal.  The July 2011 rating decision established service connection for ischemic changes to the brain as a manifestation of service-connected type II diabetes mellitus and denied service connection for a right knee disorder.  The October 2012 rating decision established service connection for chronic sinusitis and assigned a 10 percent rating effective from May 29, 2007.  

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in November 2010.  A copy of the transcript of that hearing is of record.  He withdrew his request for a video conference hearing before a Veterans Law Judge in February 2016.  He withdrew his appeal for entitlement to an increased rating for posttraumatic stress disorder (PTSD) by correspondence received in January 2013 and the issue was not certified to the Board for appellate review.

The Board notes that the issue of whether new and material evidence was received to reopen a service connection claim for degenerative disc disease of the cervical spine was addressed in the February 2008 rating decision, a September 2009 statement of the case, and at a hearing before a decision review officer in November 2010.  Although the issue was not included in subsequent statements of the case, there is no indication the Veteran has withdrawn his appeal as to this matter.  Therefore, the issue is included on the title page of this decision as a matter for appellate review.


Although statements of the case issued in August 2011, December 2012, and February 2015 appear to have reopened the previously denied service connection claims at issue, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board also notes that in statements and testimony in support of his appeal the Veteran has asserted, alternatively, that his service-connected brain disorder is manifested by symptoms including blackouts, dizziness, weakness, and loss of coordination that are not appropriately evaluated and that he has manifestations of a brain injury sustained during active service in a fall with loss of consciousness.  It has been further asserted that he has shoulder, knee, carpal tunnel, and wrist disorders as secondary to falls sustained due to a brain disorder.  As the service-connected ischemic changes of the brain has been specifically limited by prior adjudications as associated with type II diabetes mellitus, the Board finds the alternative brain injury matters are most appropriately addressed as raising an additional claim for residuals of a traumatic brain injury that is inextricably intertwined with issues on appeal.  This issue is included in the Remand below.

The issues of entitlement to service connection for degenerative disc disease of the cervical spine, headaches/cephalgia, a left shoulder, right shoulder disorder, right carpal tunnel syndrome, right wrist (navicular) degenerative joint disease, a right knee disorder, and post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx and entitlement to an initial compensable and separate rating for ischemic changes of the brain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received in April 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's representative that he wished to withdraw his appeal as to the issue of reopening a service connection claim for post-surgical sensory loss and residual nerve damage for the right thigh, status post arteriovenous malformation for the lumbar spine at L2-3.

2.  A February 2005 rating decision denied service connection for right wrist (navicular) degenerative joint disease, denied service connection and compensation under the provisions of 38 U.S.C.A. § 1151 for post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx, and denied reopening claims for degenerative disc disease of the cervical spine, headaches/cephalgia, a left shoulder disorder, a right shoulder disorder, and right carpal tunnel syndrome; the Veteran did not perfect an appeal.

3.  Evidence added to the record since the February 2005 rating decision raises a reasonable possibility of substantiating the previously denied claims.

4.  A request to reopen a service connection claim for sinusitis was received by VA on May 29, 2007, and the effective date for the award of service connection is assigned from that date; there is no evidence of an earlier unadjudicated claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the issue of whether new and material evidence was received to reopen a service connection claim for post-surgical sensory loss and residual nerve damage for the right thigh, status post arteriovenous malformation for the lumbar spine at L2-3, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence was received, and the claim for entitlement to service connection for degenerative disc disease of the cervical spine is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence was received, and the claim for entitlement to service connection for headaches/cephalgia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence was received, and the claim for entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence was received, and the claim for entitlement to service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence was received, and the claim for entitlement to service connection for right carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence was received, and the claim for entitlement to service connection for right wrist, navicular, degenerative joint disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  New and material evidence was received, and the claim for entitlement to service connection and compensation under the provisions of 38 U.S.C.A. § 1151 for post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The criteria for an effective date earlier than May 29, 2007, for the award of service connection for sinusitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In correspondence received in April 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's representative that he wished to withdraw his appeal as to the issue of reopening a service connection claim for post-surgical sensory loss and residual nerve damage for the right thigh, status post arteriovenous malformation for the lumbar spine at L2-3.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matter and it is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in June 2003, December 2010, March 2011, and April 2011.  The bases for the previously denied service connection claims were addressed.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  Appropriate VA efforts were taken to obtain additional evidence.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims addressed in this decision would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A review of the record reveals that a February 2005 rating decision denied service connection for right wrist (navicular) degenerative joint disease, denied service connection and compensation under the provisions of 38 U.S.C.A. § 1151 for post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx, and denied reopening claims for degenerative disc disease of the cervical spine, headaches/cephalgia, a left shoulder disorder, a right shoulder disorder, and right carpal tunnel syndrome.  Although the Veteran submitted a notice of disagreement from the February 2005 rating decision, he did not perfect his appeal subsequent to a February 2007 statement of the case.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  He was notified by correspondence dated in June 2007 that his VA Form 9 was untimely, but was accepted as an application to reopen the previously denied claims.  

The Board notes that service connection for headaches was previously denied in a November 1983 Board decision which found the disorder had existed prior to service and was not aggravated during service.  A November 1991 rating decision denied entitlement to service connection for cervical arthritis and the Veteran did not perfect his appeal subsequent to an April 1993 statement of the case.  An unappealed April 1999 rating decision denied service connection for right carpal tunnel syndrome and bilateral shoulder and wrist disorders, and denied reopening the claims for headaches. 

The evidence added to the record since the February 2005 rating decision includes new information from the Veteran concerning the details and extent of injuries he claims to have sustained during active service in Vietnam.  In statements and testimony in support of his claims, including an April 2016 statement from his representative, the Veteran asserted that he developed cervical spine, shoulder, right carpal tunnel syndrome, and right wrist disorders as a result of a fall while serving in Vietnam.  The April 2016 statement also noted that these orthopedic disorders were either caused or aggravated as a result of service-connected disabilities due to gait changes or injuries sustained in falls.  The credibility of the Veteran's statements is presumed for the purposes of reopening previously denied service connection claims.

The Veteran has further asserted that his post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx are secondary to a service-connected reflux esophagitis and irritable bowel syndrome disability.  A September 2005 VA treatment report noted the Veteran had recurrent vocal cord polyps and supraglottic edema with hoarseness that had been mostly attributed to reflux by the ENT (ear, nose, and throat) service.  The Veteran had previously provided medical literature concerning this matter in December 2003.

The Board finds that this evidence was not previously considered and that it raises a reasonable possibility of substantiating the claims.  The previously denied claims as to these matters are reopened.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2015).

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, that is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The pertinent evidence of records shows that a February 2005 rating decision denied service connection for chronic sinusitis.  It was noted that a VA examiner had opined that any possible relationship between, or aggravation of, sinusitis and gastroesophageal reflux disease would be more likely attributable to his long history of cigarette smoking.  The Veteran was notified of the decision.  Following receipt of notice of disagreement, a statement of the case was provided to the Veteran on February 20, 2007, that, in pertinent part, informed him that he had 60-days (April 20, 2007) to perfect his appeal.  

A VA Form 9 received by VA on May 29, 2007.  The AOJ responded by sending a letter to the Veteran in June 2007.  The Veteran was advised that his appeal (VA Form 9) was not received in the time limit set by law.  Instead, he was told that his May 29, 2007, submission would be construed as a request to reopen his claim for service connection.  The Veteran did not initiate an appeal with respect to the timeliness question.

Service connection for sinusitis was ultimately granted in an October 2012 decision.  An effective date of May 29, 2007 was assigned.  In his June 2014 notice of disagreement he asserted that the prior denial of service connection for sinusitis was based upon a determination that a rating could not be assigned for his sinusitis due to a prohibition against pyramiding ratings with his service-connected allergic rhinitis.  He asserted, in essence, that an earlier effective date for the award of service connection was warranted from January 23, 2004.  

Based upon a review of the evidence of record, the Board finds that correspondence accepted as a request to reopen a service connection claim for sinusitis was received by VA on May 29, 2007, and that the effective date for the award of service connection is assigned from that date.  There is no evidence of an earlier unadjudicated claim to reopen subsequent to the February 2005 final rating decision.  There is likewise no evidence that the Veteran timely appealed the February 2005 rating decision.  He does not argue the contrary.  

The Board finds no merit to the Veteran's claim that sinusitis was denied in February 2005 based upon a prohibition against pyramiding ratings.  Indeed, any disagreement as to how the facts were weighed or evaluated in that decision is not CUE under applicable VA law.  Such was essentially addressed by the AOJ in its February 2015 statement of the case.  

The Veteran does not assert, and the available evidence does not show, that he submitted a specific claim to reopen prior to May 29, 2007.  Therefore, the appeal for entitlement to an earlier effective date must be denied.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

The appeal as to whether new and material evidence was received to reopen a service connection claim for post-surgical sensory loss and residual nerve damage for the right thigh, status post arteriovenous malformation for the lumbar spine at L2-3, to include as secondary to a service-connected disability, is dismissed.

The application to reopen a service connection claim for degenerative disc disease of the cervical spine, to include as secondary to a service-connected disability, is granted.

The application to reopen a service connection claim for headaches/cephalgia, to include as secondary to a service-connected disability, is granted.

The application to reopen a service connection claim for a left shoulder disorder, to include as secondary to a service-connected disability, is granted.

The application to reopen a service connection claim for a right shoulder disorder, to include as secondary to a service-connected disability, is granted.

The application to reopen a service connection claim for right carpal tunnel syndrome, to include as secondary to a service-connected disability, is granted.

The application to reopen a service connection claim for right wrist, navicular, degenerative joint disease, to include as secondary to a service-connected disability, is granted.

The application to reopen a service connection claim for post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx, to include as a result of treatment under the provisions of 38 U.S.C.A. § 1151 and/or secondary to a service-connected disability, is granted.

Entitlement to an effective date earlier than May 29, 2007, for the award of service connection for sinusitis is denied.



REMAND

As to the issues remaining on appeal, the Board finds that further development is required prior to appellate review.  Regarding the service connection claims for degenerative disc disease of the cervical spine, headaches/cephalgia, a left shoulder, right shoulder disorder, right carpal tunnel syndrome, right wrist (navicular) degenerative joint disease, and a right knee disorder appropriate action must be taken to consider the Veteran's reports, in essence, of having sustained more severe injuries in service than indicated by his service treatment records.  The Board notes that service treatment records indicate a back injury was incurred when the Veteran lifted an aircraft gun during service in Vietnam, but that in subsequent statements, testimony, and medical reports he has asserted that he sustained injuries including a loss of consciousness with an extensive period of hospital treatment.  A January 1970 separation examination report noted frequent cephalgia prior to service and that the Veteran had experienced occasional dizziness, orthostatic hypotension.  VA examination reports dated in October 1998 noted he reported he had been hospitalized in traction during service for three to four months and that he had sustained injuries in a plane crash.  An April 2016 statement also noted that the Veteran had leg shortening which was believed to have been incurred as a result of his injury in service, and that his orthopedic disorders were either caused or aggravated as a result of service-connected disabilities due to gait changes or injuries sustained in falls.  Additionally, the Board finds that the inextricably intertwined and/or alternative issues of service connection for a traumatic brain injury and increased manifestations of the service-connected ischemic changes of the brain must be developed for adequate determinations.  

The Board notes that service treatment records show the Veteran's enlistment examination did not reveal a headache or cephalgia disorder.  A Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

As to the service connection issue for post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx, the Board notes that a VA examiner found his polyps occurred as a result of his extensive smoking without cause due to VA surgeries without opinion as to whether the disorder was permanently aggravated by a service-connected disability or VA treatment.  The Veteran's claim for entitlement to an initial compensable and separate rating for ischemic changes of the brain should be addressed by additional VA examination.  It is significant to note that a June 2012 SSA report noted a secondary disability due to the late effects of cerebrovascular disease.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the requirements necessary to substantiate his service connection claim for a traumatic brain injury, and develop and adjudicate the claim.  The Veteran and his representative should be notified of any determination adverse to this claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate this claim must be documented in the record.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Appropriate action must be taken to assist the Veteran in substantiating his claims as to having sustained cervical spine, shoulder, right wrist, and right knee injuries in service and having sustained injuries in a plane crash.  The Veteran and his representative should be notified of any determinations adverse to these claims and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the record.

4.  Schedule the Veteran for a VA examination by an appropriate medical specialist for the following opinions: 

a) As to the current nature and extent of his service-connected ischemic changes of the brain with identification of all manifest symptoms; and, if possible, distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.
b) As to whether it is at least as likely as not (50 percent probability or greater) he has headaches/cephalgia that were incurred or aggravated as a result of service (to include any disorder that clearly and unmistakably existed prior to service but which was permanently increased in severity during active service beyond the normal progression of the disorder) or that was aggravated as a result of a service-connected disability.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Upon completion of the directives #1-#4, if warranted, schedule the Veteran for a VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) he has degenerative disc disease of the cervical spine, a left shoulder, right shoulder disorder, right carpal tunnel syndrome, right wrist (navicular) degenerative joint disease, or a right knee disorder that were caused or aggravated as a result of service or a service-connected disability (including as a result of gait change or falls).  The claims file must be reviewed by the examiner in conjunction with the examination.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

6.  Obtain a clarifying opinion from an appropriate medical specialist addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's post-surgical residuals of vocal cord paralysis and edema secondary to polyps with transient hoarseness, voice change, inspiratory stridor, and damage to larynx were caused or aggravated as a result of service, a service-connected disability (such as reflux esophagitis), or VA treatment (including intubation during shoulder surgery and/or due to VA prescribed medications).  The claims file must be reviewed by the examiner in conjunction with the examination.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

7.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


